ELECTRODE, NONAQUEOUS ELECTROLYTE BATTERY AND BATTERY PACK
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/2/2020, 4/16/2021, and 11/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Shizuka et al. (US 2010/0209771 A1) and further in view of Morita et al. (US 2015/0086851 A1).
Regarding claim 1, Shizuka et al. teach an electrode comprising: an active material-containing layer containing active material particles (Abstract), and
 the active material particles containing particles of a lithium-containing nickel-cobalt-manganese composite oxide represented by the following Formula (1): Li1-xNi1-a-bCoaMnbO2 (1), 
in the Formula (1), x is in a range of -0.2 ≤x ≤ 0.5, a is in a range of 0 < a ≤0.4, and b is in a range of 0 < b ≤0.4 (Example 4, paragraph 0669 discloses Li(Li0.035Ni0.386Mn0.389Co0.190)O2.) 
a logarithmic differential pore volume distribution curve of the active material-containing layer by a mercury intrusion method includes a first peak and a second peak, the first peak is a local maximum value in a range where a pore size is from 0.1 µm or more to 0.5 µm or less, the second peak is a local maximum value in a range where the pore size is from 0.5 µm or more to 1.0 µm or less and in a range where the pore size is larger than the pore size of the first peak (Fig. 25 discloses a pore distribution curve for example 4 obtained by mercury intrusion porosimetry. The first peak, rising to a maximum intensity of 1.6, spans a pore radius of 0.1 to ~ <0.9 µm. The second peak, rising to a maximum intensity of 0.4, spans a pore radius of ~ 0.9 to 1.5 µm.), 
an intensity Al of the first peak and an intensity A2 of the second peak satisfy a relational expression of 0.1 ≤A2/A1 ≤ 0.3 (Fig. 25 showing the first peak rising to 1.6 and the second peak rising to 0.4 gives a ratio of 0.25.).
However, Shizuka et al. do not teach a density of the active material-containing layer is from 2.9 g/cm3 or more to 3.3 g/cm3 or less. 
Morita et al. teach discloses a positive active material having a density of the active material-containing layer is from 2.9 g/cm3 or more to 3.3 g/cm3 or less (Example 7 discloses a positive electrode active material comprised of LiNi1/3Co1/3Mn1/3O2 having a density of 3.1 g/cm3.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Shizuka with Morita in order to prevent overcharging.
Regarding claim 2, the combination of Shizuka and Morita teach the electrode according to claim 1. However, they do not teach wherein in a cumulative pore volume distribution curve of the active material-containing layer by a mercury intrusion method, a cumulative pore volume V1 in a range where the pore size is from 0.1 µm or more to 0.5 µm or less, and a total pore volume V having an upper limit of 0.2 mL/g satisfy a relational expression of 0.2 ≤ V1/V ≤ 0.8.
MPEP 2112.01    Composition, Product, and  Apparatus Claims 
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
II.    COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Regarding claim 3, the combination of Shizuka and Morita teach the electrode according to claim 1. Further, Shizuka discloses a pore specific surface area is from 2.7 cm2/g to 3.5 cm2/g (Paragraph 0304). However, Shizuka does not disclose the area is obtained from the cumulative pore volume distribution curve of the active material-containing layer by the mercury intrusion method.
MPEP 2112.01    Composition, Product, and  Apparatus Claims 
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
II.    COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
MPEP 2113    Product-by-Process Claims
I.    PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 4, the combination of Shizuka and Morita teach the electrode according to claim 1. Further, Shizuka teaches the electrode as a positive electrode in a nonaqueous electrolyte battery (Abstract), a negative electrode including a negative electrode active material (Paragraph 0159); a separator interposed therebetween; and a nonaqueous electrolyte (Paragraph 0549).
Regarding claim 5, the combination of Shizuka and Morita teach the electrode according to claim 1. Further, Shizuka teaches a battery pack (Paragraph 0710).

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tuduki et al. (WO 2016/084346 A1 using US 2017/0324080 A1 as an English language translation) and further in view of Morita et al. (US 2015/0086851 A1).
Regarding claim 1, Tuduki et al. teach an electrode comprising: an active material-containing layer containing active material particles (Abstract), and
 the active material particles containing particles of a lithium-containing nickel-cobalt-manganese composite oxide represented by the following Formula (1): Li1-xNi1-a-bCoaMnbO2 (1), 
in the Formula (1), x is in a range of -0.2 ≤x ≤ 0.5, a is in a range of 0 < a ≤0.4, and b is in a range of 0 < b ≤0.4 (Example 1, paragraph 0055 discloses Li1.07Ni0.35Mn0.30Co0.35O2.) 
a logarithmic differential pore volume distribution curve of the active material-containing layer by a mercury intrusion method includes a first peak and a second peak, the first peak is a local maximum value in a range where a pore size is from 0.1 µm or more to 0.5 µm or less, the (Fig. 4 and paragraphs 0027-0029 disclose a first peak indicating a first mode diameter, D1, at 0.05-0.8µm and a second peak indicating a second mode diameter, D2, at 1-50µm.)
an intensity Al of the first peak and an intensity A2 of the second peak satisfy a relational expression of 0.1 ≤A2/A1 ≤ 0.3 (Fig. 4 and paragraphs 0027-0029 disclose a first peak indicating a first mode diameter, D1, at 0.05-0.8µm and a second peak indicating a second mode diameter, D2, at 1-50µm. The ratio of D2/D1 is 0.2 to 2.)
However, Tuduki et al. do not teach a density of the active material-containing layer is from 2.9 g/cm3 or more to 3.3 g/cm3 or less. 
Morita et al. teach discloses a positive active material having a density of the active material-containing layer is from 2.9 g/cm3 or more to 3.3 g/cm3 or less (Example 7 discloses a positive electrode active material comprised of LiNi1/3Co1/3Mn1/3O2 having a density of 3.1 g/cm3.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Shizuka with Morita in order to prevent overcharging.
Regarding claim 2, the combination of Tuduki and Morita et al. teach the electrode according to claim 1. However, they do not teach wherein in a cumulative pore volume distribution curve of the active material-containing layer by a mercury intrusion method, a cumulative pore volume V1 in a range where the pore size is from 0.1 µm or more to 0.5 µm or less, and a total pore volume V having an upper limit of 0.2 mL/g satisfy a relational expression of 0.2 ≤ V1/V ≤ 0.8.
MPEP 2112.01    Composition, Product, and  Apparatus Claims 
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
II.    COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Regarding claim 4, the combination of Tuduki and Morita et al. teach the electrode according to claim 1. Further, Tuduki teaches the electrode as a positive electrode in a nonaqueous electrolyte battery (Abstract), a negative electrode including a negative electrode active materiala separator interposed therebetween; and a nonaqueous electrolyte (Paragraph 0018)
Regarding claim 5, the combination of Tuduki and Morita et al teach the electrode according to claim 1. Further, Tuduki teaches a battery pack (Paragraph 0002).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner




/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729